DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks on February 24, 2021. Claims 1, 4, 8 and 11 have been amended; claims 3 and 10 have been canceled; claims 16 and 17 are new. Claims 1, 4, 6-8, 11, and 13-17 are currently pending. This communication is considered fully responsive and sets forth below.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mark R. Kresloff on May 11, 2021.
Claim 4 is amended as follows:
4. (Currently Amended) The method according to claim 1[[claim 3]], where X is configured by a network.
Allowable Subject Matter
4.	Claims 1, 4, 6-8, 11, and 13-17 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Niu et al. (US 2020/0084709) and Chun et al. (US 2012/0076042) are generally directed to various aspects of facilitating access to an uplink carrier, for example, information corresponding to a plurality of uplink carriers is received from a wireless node, wherein an uplink carrier is selected from the plurality of uplink carriers based upon the information and a request to access the uplink carrier is transmitted to the wireless node; performing random access in a multi-carrier wireless communication system, wherein an user equipment carries out a process for random access to a base station in a multi-carrier wireless communication system, measuring the channel qualities of one or more uplink component carriers, determining the uplink component carrier having the highest channel quality, selecting a physical random access channel (PRACH) resource on the uplink component carrier having the highest channel quality, and transmitting a random access preamble to the base station using the selected PRACH resource. 
However, in consideration of the claim amendments with arguments/remarks filed February 24, 2021, and further search, no prior art reference or a combination of prior art 
“reselecting an uplink carrier for the RA procedure when a random access response (RAR) reception for the first RAP transmission or contention resolution for the first RAP transmission fails and when the downlink signal quality of the serving cell changes more than X;” and “performing a second RAP transmission through the reselected uplink carrier” as specified in claim 1. 
Similar limitations are included in claim 8. 
Dependent claims 4, 6, 7, 11, and 13-17 are also allowable for incorporating the features recited in the independent claims.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner
Art Unit 2473